 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10     STACIE DAVIS,                                 Case No. C19-1380 RSM

11                    Plaintiff,                     ORDER OF DISMISSAL
12                      v.
13
       76 STOP STORE STORE OWNER(S), et
14     al.,
15                    Defendants.
16
17          The instant matter comes before the Court sua sponte and on the Court’s prior Order to
18
     Show Cause, Dkt. #11. Pro se Plaintiff Stacie Davis has been granted leave to proceed in forma
19
     pauperis in this matter. Dkt. #7. She filed three complaints in this action on August 29, 2019.
20
     Dkts. ##1-1, 1-2, and 1-3. In response to the Court’s Order to specify her intended proposed
21
22   complaint, she filed two additional complaints. See Dkts. #6-1; #6-2. Summonses have not yet

23   been issued.
24
            Plaintiff brings suit against the following defendants: (1) 76 Stop Store Store Owner(s);
25
     (2) Greg C. Farland, the CEO of Phillips 66 HQ; (3) Carmen Best, the Seattle Police Department
26
27   Chief of Police; (4) Seattle Mayor Jenny A. Durkan; and (5) Phillips 66 HQ Corporation. Read

28   together, Plaintiff’s complaints allege an incident occurring around 11:00 pm on January 1, 2019



     ORDER OF DISMISSAL - 1
     at a 76 Stop Store/Phillips 66 Store in Seattle, Washington. Plaintiff claims that the store clerk
 1
 2   yelled at and attacked her but, after Plaintiff called the Seattle police, officers never arrived on

 3   the scene. Dkt. #8-3 at 6-7. Plaintiff brings claims against both the store owner and the CEO of
 4
     Phillips 66 HQ for not having another clerk available to assist Plaintiff at the time of the assault
 5
     nor “having a backup plan in place” following the assault. Id. at 5. Plaintiff also brings claims
 6
 7   against Mayor Durkan for failing to ensure the Seattle police followed up on her assault case,

 8   and Seattle Police Chief Best for failing to make an arrest based on Plaintiff’s alleged assault and
 9   injury. Dkt. #8-2 at 6. The store clerk that allegedly attacked Plaintiff is not listed among the
10
     defendants. See Dkt. #8-2 at 2; Dkt. #8-3 at 2; Dkt. #8-4 at 2.
11
             Plaintiff checked the box for “federal question” as the basis for this Court’s jurisdiction
12
13   but left blank a section in each of her complaints for “the specific federal statutes, federal treaties,

14   and/or provisions of the United States Constitution that are at issue in this case.” Dkt. #8 at 3.
15   Plaintiff requests damages ranging from $500 million to $1 billion. Dkts. #8-3 at 5; #8-4 at 6.
16
     She also requests the Court “have these defendants come up with a better tracking system” related
17
     to assault complaints. Dkt. #8-4 at 7.
18
19           The Court will dismiss a Complaint at any time if the action fails to state a claim, raises

20   frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from
21
     such relief. See 28 U.S.C. § 1915(e)(2)(B).
22
             Plaintiff’s claims and the underlying facts set forth in her complaints are difficult to
23
24   follow due to her filing multiple, separate complaints with varying details. She does not cite any

25   law or causes of action in her complaints other than vague descriptions of “allowed violence,
26   negligence and discrimination” and violation of “civil rights”, see, e.g., Dkt. #8-2 at 6, making it
27
     unclear how this Court has jurisdiction over Plaintiff’s various claims. She also provides no basis
28



     ORDER OF DISMISSAL - 2
     for her request of at least $500 million in damages, which she revised to $1 billion in a separate
 1
 2   complaint. See Dkt. #8-1 at 5. She has also requested that this case be “done to where it could

 3   be televised from the state that I am in due to the long distance travel . . . .” Dkt. #6 at 1.
 4
             On September 27, 2019, this Court issued an Order to Show Cause highlighting the above
 5
     deficiencies and ordering Plaintiff to submit a Response within twenty-one days indicating why
 6
 7   this case should not be dismissed. Dkt. #11. The Court ordered Plaintiff to respond with “a short

 8   and plain statement telling the Court: (1) the laws or statutes upon which her claims are based;
 9   (2) exactly what facts support each of the alleged violations of law; and (3) what specific injury
10
     Plaintiff suffered because of each alleged violation of law.” Id. at 2-3. The Court warned that
11
     Plaintiff’s Complaint suffers from deficiencies that, if not adequately addressed, would require
12
13   dismissal. Id. (citing 28 U.S.C. § 1915(e)(2)(B)).

14           The Court has received Plaintiff’s Response. Dkt. #12. On October 3, 2019, Plaintiff
15   filed a document that lists the following statutes: (1) deprivation of rights under 42 U.S.C. §
16
     1983; (2) deprivation of equal rights under 42 U.S.C. § 1981; (3) criminal contempt proceedings,
17
     penalties, and trial by jury under 42 U.S.C. § 1995; (4) discrimination in public facilities under
18
19   42 U.S.C. § 2000b-2; (5) hate crime; (6) negligence; and (7) “other causes of action to come.”

20   Dkt. #12 at 1. Plaintiff’s Response provides no other information. She does not clearly connect
21
     the specific actions of any of the defendants with those laws and the damages Plaintiff incurred,
22
     nor does she describe what specific injuries she suffered because of each alleged violation of law.
23
24           The Court has reviewed the Complaint, Plaintiff’s Response, and the remainder of the

25   record and finds that Plaintiff has failed to adequately respond to the Court’s Order to Show
26   Cause. Plaintiff’s request for damages ranging from $500 million to $1 billion is also frivolous.
27
     Given all of this, dismissal without prejudice is warranted. See 28 U.S.C. § 1915(e)(2)(B).
28



     ORDER OF DISMISSAL - 3
          Accordingly, the Court hereby finds and ORDERS:
 1
 2        1)    Plaintiff’s claims are DISMISSED without prejudice.

 3        2)    This matter is CLOSED.
 4
          3)    The Clerk shall terminate all pending motions in this matter.
 5
 6
 7        DATED this 25th day of October 2019.

 8
 9
10
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER OF DISMISSAL - 4
